Title: To George Washington from Abiel Easterbrooks, 9 August 1790
From: Easterbrooks, Abiel
To: Washington, George



Sir
Warren [R.I.] August 9th 1790

Permit me to lay before you the History of a late transaction Respecting the Revenue and to Solicit your assistance that through your direction I may have a Reward for my Services—I had the honour to be Inspector of the Port of Warren and Barrington in the State of Rhode Island before this State adopted the Constitution and accepted it that I was to Remain in office until I was Legally discharged or untill I was Superceded by another and I acted accordingly and on the 21st day of June Last past I went onbard the Sloop Dolfin James Maxwel Master in the Narraganset Bay who had been hovering in said bay for two days before in order to Run her Cargoe of dutiable goods from the Port of Aux Cays in the Island of St. Domingo—the Captain Supposing he could avail himself of Landing his Cargoe before the New Government took place—but after many evasions and shifts by my Vigilince he was obbliged to enter his goods and pay the duties in the New Office where by the United States Received about three hundred dollars in the Revenue and altho my conduct was unexceptionable I met with nothing but Insults onboard from the Captain, mortified by being obbliged to pay duties on a cargoe which he intended to Smuggle. I was told by him that if possible he would prevent my being

Paid any wages for being onboard which I find too true I was onboard five days and have applied to Mr Ellery the Collector for my wages who Says I ought to be paid but he has nothing to do with it—now I Request your Excellency to give directions to Mr Ellery to pay my bill when it is properly authenticated as it is a Matter that affects the Revenue I wish that a Smuggler may not be so far gratified as to carry a favourite point and dfraud an honest officer out of his fee—I leave it with your Excellencys wisdom to persue the method above mentioned or any other that may be thought advisible & am with Due Regard, Your Excellencys Most Obedient Humble Servant

Abiel Easterbrooks

